Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claim 7 cancelled.
Claims 1-6 and 8-24 are allowable.
Reasons for Allowance
Claims 1-6 and 8-24 are allowable for the following reasons:
Applicant’s arguments of current amendment with respect to the claims, have been fully considered and are persuasive, that the amendments has made independent claim 1 become allowable by incorporating it with the allowable subject matters of original claim 7  as indicated in previous Office Action (see the Non-Final action dated 08/03/2021 for details).
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Wach (US. Pat. 7,901,870) and Jones et al. (“Integration of SiON gratings with SOI”, IEEE Explore, Conference Paper, October 2005, DOI:10.1109/GROUP4.2005.1516449).
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a method for producing and subsequently erasing a grating within an optical waveguide comprising: providing a waveguide…; irradiating the waveguide with a writing beam having a periodic intensity corresponding to the desired grating for a period of time sufficient to form a grating within the waveguide; and, erasing the grating by irradiating the waveguide with a second writing beam having a periodic intensity different than that of the writing beam used to form the grating” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-6 and 8-24 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883